DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-2, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Reilly (US 3,249,182).
As per claim 1, O’Reilly discloses a drum brake apparatus (Title) for a vehicle, comprising: 
a cylinder device (38) configured to apply a braking force to a shoe (12); 
a clip part (34, 18, 32) extending from the cylinder device toward the shoe and elastically contacting the shoe; 
a cylinder coupling part (42) configured to couple the clip part to the cylinder device; and 
a shoe assembling part (28, 30) configured to fasten the clip part to the shoe and comprising:

a guide pin (28) coupled to and protruding from the shoe and configured to fit into the elongated hole.
As per claim 2, O’Reilly discloses the drum brake apparatus of claim 1, wherein when an actuator is driven in a forward direction, the cylinder device presses the shoe to brake a vehicle while the length of the cylinder device is increased (Col. 4, lines 11-18), and when the actuator is driven in a reverse direction, the clip part and the shoe are moved to initial positions in connection with a returning operation of the cylinder device, such that the braking of the vehicle is released (Col. 5, lines 27-33). 
As per claim 8, O’Reilly discloses the drum brake apparatus of claim 1, wherein the cylinder coupling part comprises: 
a fastening hole (40) formed at an end of the cylinder device; and 
a fastening member (42) fastened to the fastening hole through the clip part. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly (US 3,249,182).

a first clip portion (34, Fig. 2) contacting a first side of the shoe; and a second clip portion (34, Fig. 2)  elastically contacting a second side of the shoe opposite to the first side.  O’Reilly does not disclose first and second clips.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fork link of O’Reilly by forming it as two joined half-links in order to simplify component manufacturing, as if it were considered desirable for any reason to obtain access to a part or make something separable for other reasons, it would be obvious to make such a modification for that purpose.  See MPEP 2144.04(V)(C).

    PNG
    media_image1.png
    488
    582
    media_image1.png
    Greyscale

As per claim 6, O’Reilly discloses the drum brake apparatus of claim 5, wherein the first clip comprises: 
a piston coupling part (34, 42) coupled to the cylinder device by the cylinder coupling part; and 
a shoe spring part (The long, thin portions of fork link 34 are capable of elastic bending) connected to the piston coupling part, and elastically contacting the shoe. 
As per claim 7, O’Reilly discloses the drum brake apparatus of claim 6, wherein the piston coupling part comprises: 

an anti-movement bent part (34) formed continuously with the piston fixing part, extended in a different direction from the piston fixing part along an end of the cylinder device, and constrained from moving by a contact force with the cylinder device. 
6.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly (US 3,249,182) in view of Jeffery (US 2,202,661).
As per claim 10, O’Reilly discloses the drum brake apparatus of claim 1, wherein the anti-interference part is formed in a shape having a first radius corresponding to a distance between the guide pin and an origin positioned on the center axis of the cylinder device (30), but does not disclose wherein the anti-interference part is formed in a circular arc shape.
Jeffery discloses a vehicle brake wherein the anti-interference part is formed in a circular arc shape having a first radius corresponding to a distance between the guide pin and an origin positioned on the center axis of the cylinder device (34).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slots of O’Reilly by forming them with curved profiles as taught by Jeffery in order to allow for a greater range of motion.
	As per claim 11, O’Reilly and Jeffery disclose the drum brake apparatus of claim 1.  O’Reilly further discloses wherein the guide pin has a protrusion height enough to move into or out of the anti-interference part when an end of the clip part is elastically deformed away from the shoe (28). 
7.	Claims 1-2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 20180064839).
As per claim 1, Cho discloses a drum brake apparatus (Title) for a vehicle, comprising: 
a cylinder device (30) configured to apply a braking force to a shoe (40); 
a clip part (61) extending from the cylinder device toward the shoe and elastically contacting the shoe; 
a cylinder coupling part (Fig. 4; [0050]) configured to couple the clip part to the cylinder device; and 
a shoe assembling part (Fig. 4; [0048]) configured to fasten the clip part to the shoe and comprising:
an anti-interference part (Bolt holes, [0048]) comprising the clip part having a hole overlapping a center axis of the cylindrical device; and 
a guide pin (Bolts, Fig. 4; [0048]) coupled to and protruding from the shoe and configured to fit into the hole.
Cho does not disclose wherein the hole is an elongated hole.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolt holes of Cho by forming them as elongated holes in order to allow for small adjustments, since such a modification would have involved a mere change in the shape of a component.
	As per claim 2, Cho discloses the drum brake apparatus of claim 1, wherein when an actuator is driven in a forward direction, the cylinder device presses the shoe to brake a vehicle while the length of the cylinder device is increased ([0019]), and when 
As per claim 11, Cho discloses the drum brake apparatus of claim 1, wherein the guide pin has a protrusion height enough to move into or out of the anti-interference part when an end of the clip part is elastically deformed away from the shoe (Bolts, Fig. 4). 
8.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 20180064839) in view of Kapaan et al (US 6,684,988).
As per claim 3, Cho discloses the drum brake apparatus of claim 1, but does not disclose a rotary drive cylinder device. 
Kapaan et al discloses a drum brake wherein the cylinder device comprises: 
a rotating rod (2) installed so as to rotate at a correct position and having bolt screws (3, 6) formed at both ends thereof; 
a piston part (8, 9) having nut screws (4, 7) engaged with the bolt screws so as to be coupled to both ends of the rotating rod, and moved in an extension direction of the rotating rod when the rotating rod is rotated; 
a rotation constraint part (36, 37) formed at an end of the piston part so as to extend toward the shoe, and constraining rotation of the piston part using a contact force with the shoe; and 
a clip coupling part (36, 37) formed on the rotation constraint part, such that the clip part is coupled to the clip coupling part.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
As per claim 4, Cho and Kapaan et al disclose the drum brake apparatus of claim 3.  Cho further discloses wherein the clip coupling part comprises: 
a clip seating part (31) formed evenly on the rotation constraint part, wherein the clip part is brought in surface contact with the clip seating part and the cylinder coupling part is coupled to the clip seating part (61, 31); and 
an anti-movement protrusion (31) formed at one side of the clip seating part, and contacting the clip part so as to restrain movement of the clip part. 
9.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 20180064839) in view of Hostetler (US 5,913,390).
As per claim 12, Cho discloses the drum brake apparatus of claim 1, wherein the cylinder device comprises a round guide part (Piston 31 is cylindrical) which is formed in a rounded shape having a second radius based on an origin positioned on the center axis of the cylinder device, and faces the shoe, and the shoe comprises a round contact part (40) which is formed in a rounded shape with the second radius, faces the round guide part, and is slid along the round guide part when the shoe is moved.  Cho does not disclose wherein the round contact part is concave.
Hostetler discloses a brake actuator wherein the cylinder device comprises a round guide part (82’, Fig. 3) which is formed in a rounded shape having a second radius based on an origin positioned on the center axis of the cylinder device, and faces the shoe, and the shoe comprises a round contact part (38) which is formed in a concavely rounded shape with the second radius, faces the round guide part, and is slid .
Response to Arguments
10.	Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under O’Reilly, the applicant argues that:
“O'Reilly shows, in FIG 3 (reproduced below), pin 36 being used to couple fork link 34 to shoe 18. Folk [sic] link 34, however, does not have any elongated hole” (Page 6).

The clip part of O’Reilly includes the fork link (34), the secondary shoe (18) and the spring (32).  The secondary shoe (18) includes the elongated holes formed by the slots (30).
Regarding the rejection of claim 1 under Cho, the applicant argues that:
“Cho, however, does not teach or show shoe connector 61 having an elongate hole. Also, considering the locations of bolts on shoe connector 61 shown in FIG. 3 (partially reproduced below), a pair of bolt holes would be located on both sides of the center axis of wheel cylinder 30. Hence, the bolts holes do not have an elongate shape and do not overlap the center axis of wheel cylinder 30” (Page 7).

The illustrated and recited bolts ([0048]; Figure 4) of Cho imply the presence of holes in the shoe engaging portion (61).  The applicant is correct that elongated holes are not disclosed.  The rejection has been changed from anticipatory to obvious, since such a modification would have involved a mere change in the shape of a component.  Overlapping a central axis does not require interception.  Viewed from the side, the axes of the bolt holes overlap with the axis of the cylindrical device
 O’Reilly and Jeffery, the applicant argues that:
“Jeffery shows, in FIG. 14, hydraulic cylinder 61 pivotally connected to the center of yoke 62 that carries brake shoe 63. Yoke 62 has elongated shaped slots 34 (see FIG. 10), but are located at both ends of yoke 62. Hence, yoke 62 does not overlap the center axis of hydraulic cylinder 61. Jeffery, therefore, does not teach or suggest at least "an anti-interference part comprising the clip part having an elongated hole overlapping a center axis of the cylindrical device," as recited in claim 1, failing to remedy shortcomings of O'Reilly” (Page 8).  

O’Reilly discloses an elongated hole (30).  Jeffery is relied upon to teach a change in shape to the already-disclosed slots of O’Reilly, not the anti-interference part of claim 1.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657





/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657